Citation Nr: 0823174	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, L4-5, L5-S1, with bilateral lower 
extremity symptoms.  

2.  Entitlement to a rating in excess of 30 percent for a 
depressive disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel




INTRODUCTION

The veteran had active service from August 1994 until 
December 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Togus, Maine. 
The file was subsequently transferred to the RO in Detroit, 
Michigan, where it was certified for appeal.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's low 
back disability has been productive of complaints of pain; 
objectively, there is limitation of flexion to no worse than 
90 degrees, no showing of favorable ankylosis of the entire 
thoracolumbar spine, and no demonstration of incapacitating 
episodes. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 20 percent for degenerative disc disease, L4-5, L5-
S1, with bilateral lower extremity symptoms have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability rating assigned for his low back 
disability. As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Service connection for a degenerative disc disease, L4-5, L5-
S1, with bilateral lower extremity symptoms was initially 
granted in an April 2006 rating decision. At that time, a 20 
percent evaluation, effective December 28, 2005, was granted 
pursuant to DC 5243.  The veteran contends that his symptoms 
are of such severity as to warrant an increased rating 
throughout the rating period on appeal. 

Parenthetically, he has requested a higher rating under DC 
5293.  However, the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

The spine is now evaluated under a General Rating Formula for 
Diseases and Injuries of the Spine under DCs 5235 through 
5243.  Moreover, intervertebral disc syndrome is also rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  In essence, DC 5293 no 
longer exists.  As the veteran filed his claim in 2005, only 
the amended regulations are applicable to his claim.

In order for the veteran to be entitled to a rating higher 
than 20 percent for his low back disability, the evidence 
must show any of the following:

*	with forward flexion of the thoracolumbar spine to 30 
degrees or less;  
*	with favorable ankylosis of the entire thoracolumbar 
spine (both at 40 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
under the General Rating Formula, whichever method 
results in the higher evaluation when all disabilities 
are combined..

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

In this case, the Board notes that forward flexion of the 
thoracolumbar spine is not shown to be 30 degrees or less.  
Indeed, upon a VA examination in May 2005, the veteran had 
forward flexion of the lumbar spine to 90 degrees.  As 
forward flexion is greater than 30 degrees, a higher rating 
is not warranted.

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion of less 
than 30.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although the veteran has reported competent evidence of pain, 
he has not established how that pain functionally limits him 
to a specific degree.  

In this regard, he reported back pain at his May 2005 VA 
examination, which was objectively confirmed on range of 
motion testing. Specifically, the VA examiner noted that the 
veteran experienced pain from 45 to 90 degrees when 
performing lumbar spine forward flexion. He explained that he 
had back pain daily which was made worse by low pressure 
weather systems. He described the pain as constant, dull, low 
to moderate grade with occasional severe sharp twinges in the 
center of his low back. 

While acknowledging the complaints and findings of low back 
pain as detailed above, the competent evidence simply does 
not show that such pain has resulted in additional functional 
limitation such as to find that his disability picture most 
nearly approximates the next-higher rating.  Of note, the VA 
examination specifically found that repetition was not 
additionally limited by pain, fatigue, incoordination, or 
weakness.

Next, as noted above, the level of range of motion does not 
support a finding of ankylosis of the entire thoracolumbar 
spine.  For definitional purposes, ankylosis is a fixation of 
the joint.  Given the range of motion reported, flexion to 90 
degrees (with pain at 45 degrees) and extension to 30 degrees 
(with pain at 15 degrees), a higher rating is not warranted 
on this basis.

Next, under Note (1), the Board must also consider whether 
separate evaluation neurologic manifestations under the 
appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2007).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

After a review of the claims file, the Board finds that the 
competent evidence of record does not show neurologic 
manifestations of the veteran's service-connected back 
disability to warrant a higher rating.  Physical examination 
in May 2005 reflected that his stance was normal, heel and 
toe gait were normal, deep tendon reflexes were symmetrical 
and 2+, vibratory sensation, light touch, and sharp were all 
normal, and monofilament testing was normal.  There were no 
muscle spasms or atrophy and strength was 5/5.  As such, the 
objective findings do not support a higher rating based on 
neurologic abnormalities. 

Further, the Board has considered whether DC 5243 provides a 
basis for an increased rating for degenerative disc disease.  
In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  

Here, the evidence does not establish incapacitating 
episodes, as defined by Note 1 to DC 5243.  The veteran 
maintains that his back pain limited his lifting to very 
light weights and that he also limited his standing to 
minutes at a time. He additionally commented that his back 
was aggravated by going up and down stairs and by bending 
forward or stretching backward.  

He reported flares of severe back pain three to four times 
per year, lasting three to six days at a time, at which time 
he frequently misses work and remained at home inactive. He 
indicated that in the year prior to the exam he had missed 
approximately ten working days, one to three days at a time.  
He also reported back pain in his May 2006 notice of 
disagreement where he stated that more than once a month he 
had major problems with his back.

Although the veteran reported at his May 2005 VA examination 
that he had three to four incapacitating episodes in the past 
year lasting three to six days, the evidence does not 
establish incapacitating episodes, as defined by Note (1).  
In fact, while the veteran indicated that he was "placed out 
of work" by this doctor, there is no indication that he was 
prescribed "bed rest" by a physician. As such, the evidence 
does not support a higher rating under DC 5243.

While the record reflects that the veteran experiences back 
pain, the objective evidence does not reflect that he had any 
period of bedrest prescribed by a physician - the hallmark of 
a higher rating under DC 5243.  While the Board acknowledges 
the veteran's on-going complaints of pain, the evidence does 
not support a higher rating on the basis of incapacitating 
episodes.

As such, the evidence does not support a higher rating.  In 
so finding, the Board has appropriately considered additional 
functional impairment per 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Of note, the 
evidence as a whole simply does not reveal a disability 
picture more nearly approximating the next-higher evaluation 
under the general rating formula.  Thus, based on the 
analysis of those criteria set forth above, the claim is 
denied.  

The Board has considered whether staged ratings are 
appropriate, but finds no distinct time periods where the 
veteran's symptoms warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder a formal VA examination in May 2005. Additionally, the 
September 2006 statement of the case notes that a check of 
all VA facilities in Michigan, Milwaukee and Chicago revealed 
that the veteran had not been seen at any of these 
facilities. The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


REMAND

With respect to the claim for depression, the RO granted the 
claim in an April 2006 rating decision.  In a May 2006 notice 
of disagreement with his low back rating, the veteran also 
reflected that he was having problems with his back and "the 
resultant depression."  In the November 2006 appeal, he 
reflected "I am very depressed over the situation as stated 
on 21-4138 dated 5-26-[0]6."    

The Board finds that the May 2006 and November 2006 
correspondence can reasonably be construed as a notice of 
disagreement to the issue of depression.  However, the 
evidence of record does not reflect that a statement of the 
case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 in 
response to his notice of disagreement on this issue.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to 
issue an SOC on the denial of the . . . claim, and the Board 
should have remanded that issue to the RO, not referred it 
there, for issuance of that SOC")  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the 
appeal initiated by the veteran for 
depression.  

2.  The veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination.  If an appeal is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


ORDER

Entitlement to a initial rating in excess of 20 percent for 
degenerative disc disease, L4-5, L5-S1, with bilateral lower 
extremity symptoms is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


